Title: To Thomas Jefferson from William Short, 4 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris August the 4th. 1790

Your furniture is at length all packed up, and the last articles are this moment gone to Neuilly to meet the vessel which is to take them in there. They are all plumbed so as not to be opened any where. They will be recieved at Havre by M. de la Motte, who promises to take charge of them. Your directions with respect to the mode of packing the several articles were not strictly followed. The Packer gave good reasons for deviating in some instances, particularly with respect to the chairs, and on the whole I thought it more prudent to let him pursue his known and accustomed way, than to endeavour to make him follow new instructions. I hope you will recieve all these packages safe. They will be accompanied by a list not only explaining their contents, but the manner of unpacking them. Every article you had here is sent agreeably to your directions, except such things as were of the more common kind. They consist in your Secretaire (which is not yet sold because Petit has not been able to get a third of its value), the cases in which your books were placed, two or three tables, five dumb waiters, three white flagbottomed chairs and seven of a coarser kind. Petit lays claim to a part of the bookcases, i.e. all except the two which stood in your cabinet. He says when Mr. Adams left Paris he gave him all such things and is sure your intention if here would be the same. As the articles are trifling I have supposed it proper to comply. I have desired him to sell the other articles as soon as possible for whatever he can get, and particularly the Secretaire. Your servants were discharged and paid the two months agreeably to your directions at the time of recieving your letter. They had none of them places. Petit and Henri were employed  till now, the latter in the place of Nomeny, to assist in the packing. After the elopement of Nomeny Henri applied to be put on the same footing as to wages. It was done because the augmentation was small, because you were then expected to return in a very short time, and because Petit and myself thought that being debarassed of Nomeni, you would employ Henri in his place, and because he said his wages were not sufficient for his subsistence independent of your table. I yeilded the more easily to this and paid him the wages of Nomeny, because your servants now cost you less although he was paid more.—The coachman, in applying for his two months gratification, was supported by Petit who said at the time of your departure, you were in arrears to him for clothes and that you promised on your return to indemnify him. Besides he has always considered himself as at your service, and regards himself at present as without place, knowing that he will be discharged as soon as I can find a tolerable price for your horses. I found also on enquiry that even should your servants be placed custom entitled them to a gratification, but as yet they are all without places. Petit talks of returning to his family, in order to become a farmer. He has no hopes of a place except from your successor.—The hatter has presented an account for a hat made for Miss Jefferson a few days before your departure. I objected for some time to paying it, because you had told me there was nothing of that sort to be paid, but as the servants recollected his coming here two days after your departure with the same demand, and as he was ready to affirm the truth of it, I thought it better to pay so trifling a sum than to dispute, particularly as I was persuaded it was just. These are the only sums I have paid without an express warranty from you.
The memoire of the Emballeur amounts to upwards of six thousand livres. I have given it M. Gautier who promises to have it examined that I may know whether it is reasonable. It seems to us both a very large sum.—All your commissions have been executed, except that of the clock. The workman after promising faithfully it should be finished for the 15th. of July, had not at that term even begun it. I am at a loss whether to have it made at present, as I know not whether you would wish to have it sent alone. I will thank you to give me further instructions respecting it as soon as possible. The workman I believe is going on with it, but I shall be perfectly master to take it or not, agreably to our conditions, and shall be a good deal guided by the manner in which it is executed. Petit has paid for all the articles purchased, and has the memoires  and reciepts in his hands. I am going to give him an order on M. Grand for their amount, as soon as we have examined and added them together. I shall then forward them to you. These sums together with my account against you consisting in the wages of your servants which I have paid monthly, and the boxes made by Upton agreably to your orders, which I have paid also, the forrage of your saddle horse until he was sold and two or three trifling articles, make the sum of your debts here. I shall send you the details of my account in my next, and shall draw on the bankers in Holland for its amount. Your house rent forms an article a part and has not yet been paid. I mentioned to you in my former letters the interpretation put on the lease, by which you are obliged to keep the house three years to count from the last renewal of the lease. I have as yet not been able to learn any thing from your Landlord who is in Switzerland, but his brother who is his attorney here claims the compliance with the lease. He has written to his brother long ago on the subject and has not yet communicated to me his answer. Several people have talked of hiring the house and Mr. Grand is now trying to dispose of it in that way, in order to diminish your loss. House rent however has much fallen so that you will inevitably lose something. Besides Langeac is endeavouring to sell it, and in that case you will lose nothing. At worst I imagine he will be satisfied with a small sacrifice in ready money, and it is Mr. Grand’s advice to make this. I hope however to hear from you soon on this subject, that I may know what you wish to be done.
I forgot to mention that there is another of your commissions which is not executed—that respecting the gun locks. The smith after making me hope for some time that I should recieve them sent me word some days ago that he could not make them until he had had a private conversation with me. I sent to him to call on me; but he has not yet come. The person who was here on his behalf seemed not to concieve the possibility of the locks being lost, and to apprehend an improper use would be made of them by those who had taken them either in France or America. I will make a point however of seeing the Smith soon, and of removing such difficulties as he may have. Some of them I believe arise also from the inquisitorial eye with which the districts and municipality regard the manufacture of arms at this moment. I inclose you a number of letters sent me by your friends here. You will observe that from Mde. D’Enville has only a wafer. It is because she complies  with the decree in not making use of her arms. I add to them such letters as came here to your address after your departure, and which from inadvertence were not forwarded as soon as I knew of your being fixed at N. York.—I say nothing to you about myself in this letter because I have already said perhaps too much, and because I suppose my fate will be decided before its arrival. Adieu my dear Sir believe me unalterably your friend & servant,

W: Short

